Citation Nr: 0704952	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  98-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that, in pertinent part, denied the veteran's claims 
for service connection for hypertension and a back 
disability. 

The appellant perfected an appeal from the 1997 decision, 
which the Board denied in an April 1999 decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated November 27, 2000, the Court granted the 
veteran's Unopposed Motion for Remand and to Stay Further 
Proceedings.  The Order vacated the Board's April 1999 
decision and the case was remanded to the Board.  In August 
2001, the Board remanded the veteran's claims to the RO for 
further development.  In an October 2002 rating decision, the 
RO granted the veteran's claim for service connection for 
hypertension.  The October 2002 rating decision also granted 
the veteran service connection for degenerative joint disease 
of the cervical spine.  In an August 2003 decision, the Board 
again denied the veteran's claim for a disability of the 
lumbosacral spine.  The veteran appealed this determination 
to the Court.  By an Order dated May 25, 2004 the Court 
granted a Joint Motion for Remand of the parties and vacated 
the August 2003 decision.  The veteran's claim for service 
connection for a disability of the lumbosacral spine was once 
again remanded by the Board in January 2005.  Subsequently, 
in an August 2005 decision, the Board denied the veteran's 
claim for service connection for a disability of the 
lumbosacral spine.  Thereafter, the veteran again appealed 
the Board's August 2005 decision to the Court, which in an 
August 2006 Order, granted the Appellant's and Appellee's 
Joint Motion to Remand.  Although not specifically stated in 
the Court's Order, such Remand action serves to vacate the 
August 3, 2005 Board decision.

The claim is again before the Board for readjudication, in 
compliance with the Court's August 2006 Order.


FINDING OF FACT

The competent clinical evidence demonstrates that the 
veteran's current lumbosacral spine disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to his active 
service.


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an August 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant, which informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether in the 
August 2001 VCAA notice letter the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, 
because the AOJ letter noted above informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

The Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
originally adjudicated and appealed prior to VCAA enactment.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).



Legal Analysis

The veteran asserts that service connection is warranted for 
a lumbosacral spine disability.  In this regard, in order to 
establish service connection on a nonpresumptive direct 
incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability, and the in-service 
injury or disease.  

With respect to a current disability, the record establishes 
that since 1992, the veteran has sought treatment for a 
lumbosacral spine disability that has alternately been 
diagnosed as degenerative arthritis, grade I 
spondylolisthesis of L4, degenerative disc disease, and 
spinal stenosis. 

In terms of the etiology of current lumbosacral spine 
disability, the veteran asserts that such is related to a May 
1957 in-service van accident that occurred while he was 
stationed at the U. S. Naval Base in Argentia, Newfoundland.  
However, the Board notes that the record does not contain 
objective evidence that he was ever involved in a van 
accident while in service.  The Board notes that an unsigned 
statement, by an unidentified writer, attesting that the 
veteran was a passenger in a van which "wreck[ed] on or 
approximately May 1957" is of record.  However, this 
statement is of no probative value in this case.  The 
statement does not identify the writer, and as such, it 
cannot be verified whether the writer was assigned to, or was 
at the location of, the reported accident and thus the source 
of the information provided was first-hand observation, or 
whether the reported accident information was simply relayed 
to the writer and thus obtained second-hand, including after 
a claim for monetary benefits had been submitted.  
Nevertheless, the record does demonstrate that he was 
involved in a motorcycle accident in September 1958.  

Significantly, however, the veteran's contemporaneous service 
medical records do not demonstrate that he ever complained 
of, or sought treatment for a lumbosacral spine disability, 
whether or not associated with any in-service vehicle 
accident.  Although the veteran is credible to report that he 
was a passenger in a van which was in an accident in service, 
and to describe any complaints he had at that time, he is not 
competent to diagnose any resulting injury or disability.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Although a March 
1959 service medical record reflects that the veteran 
complained of experiencing a sore back, the record 
establishes that the examiner attributed such complaint to 
pyelonephritis.  

Nevertheless, the Board notes that in a December 2004 letter, 
a private physician opined that the veteran's May 1957 van 
accident was the cause of his persistent back pain and 
advanced degenerative arthritis of the lumbar spine.  In 
reaching her conclusion, the examiner noted that the spinal 
column is a unique entity in that not only does it have 
individual joint movement about the vertebrae, but it is also 
dependent upon movement of a whole from one section to 
another.  She also indicated that it was unlikely that the 
veteran experienced an isolated cervical spine injury in a 
van accident that caused his entire body to be tumbled about.  
The physician stated that even if the cervical spine were the 
greater of the injuries at that time, the disability would 
affect the biomechanics of the entire spinal column.  

In contrast to the December 2004 private examiners' opinion, 
a VA examiner, in August 2002, after an examination of the 
veteran and a review of his claims file reported that the 
veteran's then diagnosed degenerative disc disease of the 
lumbosacral spine was not likely related to the veteran's 
military service.  Likewise, in March 2005, another VA 
examiner, after an examination of the veteran and a review of 
his claims file, opined that the veteran's current 
degenerative arthritis, and degenerative disc disease, of the 
lumbosacral spine were not related to service.  In reaching 
this conclusion, the examiner stated that she disagreed with 
the private physician's December 2004 opinion and that 
contrary to the private physician's statement, the service 
medical records did not document a van accident.  The VA 
examiner further noted that the veteran received two injuries 
to the head while in service which could cause the veteran's 
cervical spine disability, but that there were no back 
complaints noted in the service medical records, except for 
complaints that were attributed to pyelonephritis.  The VA 
examiner additionally reported that the veteran had been seen 
on several occasions following the reported van accidents, 
including for treatment for acne, yet on none of these 
occasions did the veteran complain of low back pain related 
to a van rollover.  She also noted that the absence of 
thoracic degeneration indicated that it was unlikely that 
general bouncing around in a rolling van was associated with 
the degenerative changes noted in the cervical and lumbar 
spines.

In weighing the probative value of the opinions both in favor 
of, and against an etiological relationship between the 
veteran's current lumbosacral disability and service, the 
Board notes that the evidence does not establish that the 
veteran was ever involved in a van accident in May 1957.  
Therefore, although the private examiner in December 2004 
reported that she had reviewed the veteran's medical records 
prior to rendering her opinion, she apparently based her 
opinion on an inaccurate factual premise and incorrect 
assumptions, based on a history reported to her by the 
veteran that is not supported by the contemporaneous evidence 
of record.  The Court has held that a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board 
concludes that such opinion is not probative, competent 
medical evidence

The medical evidence, which does not indicate that the 
veteran experienced any disability of the lumbosacral spine 
during service, or within a year after discharge from 
service, but rather shows that the first clinical evidence of 
a low back disability was in 1993, more than 30 years after 
discharge from service, supports the opinion of the March 
2005 VA examiner.  Therefore, the Board finds the VA 
examiners' August 2002 and March 2005 opinions to be more 
probative than the December 2004 private physician's opinion.

Accordingly, the Board concludes that the veteran's current 
low back disability is not etiologically related to service.  
In reaching this determination, the Board notes that it has 
also reviewed statements submitted by the veteran's spouse, 
brother, son-in-law, and brother-in-law in December 1998 and 
an employee earnings record from 1962 to substantiate his 
testimony regarding missing two weeks of work.  However, with 
respect to his 1962 earnings record, there is no evidence 
provided on such document that the veteran lost time as a 
result of any service-related incident or disability.

Moreover, with respect to the statements submitted by his 
relatives, these statements only attest to the fact that the 
veteran has a history of back problems, a fact that is not in 
dispute.  To the extent that these statements may have been 
offered to support the veteran's contention that his current 
lumbosacral disability is related to his military service, 
the Board finds that the statements do not constitute 
competent evidence that the veteran was ever involved in an 
in-service automobile accident or sustained a back injury 
while in service.  There is no indication that any of the 
writers was a witness to the alleged accident.  Moreover, 
while the veteran's spouse, brother, son-in-law, and brother-
in-law are qualified to report the veteran's symptomatic 
complaints, they are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, their association of the veteran's current 
lumbosacral disability to any incident of the veteran's 
service will not be accorded any probative weight.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a nonpresumptive direct incurrence basis for 
his current lumbosacral spine disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
arthritis was in 1997, which was many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current lumbosacral spine 
arthritis.

In conclusion, although the veteran asserts that current 
lumbosacral spine disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the August 2002 and March 2005 medical opinions, is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current lumbosacral spine disability is related to 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a lumbosacral spine disability.


ORDER

Entitlement to service connection for a lumbosacral spine 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


